 1
 2                                                                    JS-6
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                               CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10   NICHOLAS BROWN,                                  Case No. LACV 17-9220-RGK (LAL)

11                                  Petitioner,       JUDGMENT
12                        v.

13   DANIEL PARAMO,

14                                     Respondent.

15
16
17          Pursuant to the Order Accepting Report and Recommendation of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
20
21
     DATED: January 09, 2019                      ________________________________________
22                                                HONORABLE R. GARY KLAUSNER
23                                                UNITED STATES DISTRICT JUDGE

24
25
26
27
28
